Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/18/2022.
Claim(s) 1-6, 9-24 is/are pending. Claim(s) 1, 4, 21, 23-24 is/are amended.	
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 13-16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1), hereafter referred to as Silver.
Regarding claims 1 and 21, Becker teaches a vehicle having an autonomous driving mode (“vehicle 104”, Fig. 1 and Fig. 4, “The vehicle 104 incorporating the vehicle computing system 102 can be a ground-based autonomous vehicle”, para. 0036), the vehicle comprising:
a perception system (“sensor(s) 108”, Fig. 1) having one or more sensors; and 
one or more processors (“The vehicle computing system 102 can include one or more computing device(s) located on-board the vehicle 104”, para. 0037, Fig. 1) coupled with the perception system, the one or more processors being configured to perform a method of controlling the vehicle, the method comprising: 
receiving, by the one or more processors, sensor data (“sensor data 109”, para. 0081) from the one or more sensors of the perception system of the vehicle (“The sensor(s) 108 can be configured to acquire sensor data 109 associated with one or more object(s) that are proximate to the vehicle 104”, para. 0039, see also para. 0026), the sensor data identifying characteristics (“locations”, see para. 0039 citation below, “identify one or more object(s)”, para. 0041 citation below, and “identify the object 430”, para. 0049 citation below) of an object (“the object(s) within the surrounding environment”, see para. 0039 citation below, and “object 430”, Fig. 4) perceived by the one or more sensors of the perception system (“The sensor data 109 can be indicative of locations associated with the object(s) within the surrounding environment of the vehicle 104 at one or more times”, para. 0039, “The autonomy computing system 110 can identify one or more object(s) that are proximate to the vehicle 104 based at least in part on the sensor data 109 and/or the map data 260”, para. 0041, “As shown in FIG. 4A, the vehicle 104 can include occluded senor zones 402 and 404. In FIG. 4B, an object 430 approaches the vehicle 104. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430, identify the object 430, and track the object 430 as it approaches the vehicle 104”, para. 0049, see also “601”, Fig. 6);
determining, by the one or more processors, that the object is no longer being perceived by the one or more sensors of the perception system (“In FIG. 4C, the object 430 enters the occluded sensor zone 402. The vehicle computing system 102 can obtain sensor data 109 indicative of the object 430 entering the occluded sensor zone 402”, para. 0049);
generating, by the one or more processors, predicted characteristics (“prediction data 264”, see para. 0041 citation below and Fig. 2, and “track the object 430”, see para. 0049 citation below) for the object based on the determination that the object is no longer being perceived by the one or more sensors of the perception system and one or more of the identified characteristics (“The prediction system 204 can create prediction data 264 associated with each of the respective one or more object(s) proximate to the vehicle 104”, para. 0041, “In some implementations, the vehicle 104 can attempt to track the object 430 in the occluded sensor zone 402”, para. 0049); and 
using, by the one or more processors, the predicted characteristics for the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no longer being perceived by the one or more sensors of the perception system (“The motion planning system 206 can determine a motion plan for the vehicle 104 based at least in part on the prediction data 264 (and/or other data)”, para. 0041, see also “604”-“605”, Fig. 6).

	Becker does not explicitly teach wherein the method further comprises:
wherein the identified characteristics of the object including a type of the object;
determining, by the one or more processors, a minimum number of iterations of the perception system publishing sensor data based on the type of the object, wherein the determined minimum number of iterations is different when the type of the object is a first type than when the type of the object is a second type;
determining, by the one or more processors, whether sensor data for the object has been published in each of the determined minimum number of iterations of the perception system publishing sensor data; nor
wherein the generating steps occurs when the sensor data for the object has been published in each of the determined minimum number of iterations of the perception system publishing sensor data.

However, Silver teaches static obstacle detection, comprising:
sensor data (“at block 302, method 300 of FIG. 3 includes receiving sensor data associated with a vehicle. The sensor data may include a plurality of frames of sensor data indicative of the environment in which the vehicle is operating”, C12, lines 32-35) identifying characteristics (“identify objects”, C7, lines 43-51, see also “categorize and/or recognize various aspects in the environment”, C10, lines 19-28) of an object (“object 410”, Fig. 4A, “objects”, C7, lines 43-51), the identified characteristics including a type of the object (“object recognition”, C7, lines 43-51 and C10, lines 19-28, see also “computer vision system 140 can categorize and/or recognize various aspects in the environment”, C10, lines 19-28) (“The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 may use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques”, C7, lines 43-51, “the camera 130 can capture a plurality of images that represent information about an environment of the vehicle 100 while operating in an autonomous mode. The environment may include other vehicles, traffic lights, traffic signs, road markers, pedestrians, etc. The computer vision system 140 can categorize and/or recognize various aspects in the environment in concert with the sensor fusion algorithm 138, the computer system 112, etc. based on object recognition models pre-stored in the data storage 114, and/or by other techniques”, C10, lines 19-28);
determining, by one or more processors (“processor 113”, Fig. 1), a minimum number of iterations (“threshold number of times”, C14, lines 28-36 and C15, lines 9-13) of a perception system (“sensor system 104”, Fig. 1) publishing sensor data (“sensor data”, C14, lines 28-36) based on the type of the object (“Once the respective frames of sensor data have been compared, method 300, at block 306, includes making a determination that the first object in the first frame of the plurality of frames of sensor data is the same as the second object in the other respective frames of sensor data. The vehicle may make the determination based on the second object being detected more than a threshold number of times in the other respective frames of the plurality of frames of sensor data”, C14, lines 28-36, “The threshold number of detections and threshold time may be any pre-determined threshold that may serve to facilitate the accurately detecting the object. The thresholds may be determined based on prior detections or operations in similar environments. For example, in the scenario of FIG. 4B, the threshold number of times may be 3 and the threshold time may be 2 milliseconds because in a similar operating scenario (not shown), vehicle 402 may have determined that lane markers tend to be detected three to five times within a few milliseconds before moving out of range for detection”, C14, lines 45-54), wherein the determined minimum number of iterations is different when the type of the object is a first type (“lane markers”, “For example,…vehicle 402 may have determined that lane markers tend to be detected three to five times within a few milliseconds before moving out of range for detection”, see C14, lines 45-54 citation above, see also “road way boundaries”, C10, lines 19-28 citation above) than when the type of the object is a second type (wherein one of the “traffic signals,…other vehicles, pedestrians”, see C10, lines 19-28 citation above corresponds to Applicant’s “second type” where “the second object being detected more than a threshold number of times” wherein the “threshold number of detections and threshold time may be any pre-determined threshold that may serve to facilitate the accurately detecting the object”, see C14, lines 28-36 and lines 45-54 citations above);
determining, by the one or more processors, whether sensor data for the object has been published in each of the determined minimum number of iterations of the perception system publishing sensor data (“The vehicle may make the determination based on the second object being detected more than a threshold number of times…”, see C14, lines 28-36 citation above, see also C15, lines 11-17).
Both Becker and Silver teach one or more processors configured to control an autonomous vehicle based on detection of an object proximate to the vehicle (see Fig. 4 of Becker and Fig. 4 of Silver, wherein “the vehicle may be operating autonomously such as environment 400 of FIG. 4A”, C12, lines 39-41). Further, both Becker and Silver teach receiving sensor data identifying characteristics including a type of the object (see para. 0039-0041 of Becker and C12, lines 32-35 of Silver), and generating predicted characteristics for the object (see para. 0041 of Becker and C15, lines 9-17 of Silver). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Becker with the teachings of Silver such that generating the “prediction data 264” (para. 0041) of Becker occurs “based on the second object being detected more than a threshold number of times in the other respective frames of the plurality of frames of sensor data” (C14, lines 28-36) wherein the “threshold” is specific to the “object” (C14, lines 45-62), as taught by Silver. The motivation for doing so would be to “determine a detection to be valid when the same object is observed some number of times, in the approximately same location, and within a predetermined window of time” (see at least C4, lines 37-40) and “to facilitate the accurately detecting the object” (C14, lines 45-47), as taught by Silver.

Regarding claim 2, Silver further teaches wherein the type of object identifies the object as a road user (“other vehicles, pedestrians”, C7, lines 43-51, “other vehicles, pedestrians”, C10, lines 19-28).

Regarding claim 3, Silver further teaches wherein the road user is a pedestrian, a bicyclist, or a vehicle (“other vehicles, pedestrians”, C7, lines 43-51, “other vehicles, pedestrians”, C10, lines 19-28).

Regarding claim 4, Silver further teaches wherein the type of the object is an unknown moving object (“undetermined object 410”, Fig. 4A) (“As shown in FIG. 4A, vehicle 402 may be operating in an environment 400 that includes vehicle 402, a two-lane highway 404 with lanes of travel 406A, 406B, a plurality of lane markers 408, and an undetermined object 410 that is substantially located within lane of travel 406B of the highway 404”, C12, lines 14-19, “vehicle 402 may determine that unknown object and potential lane marker 410 detected in area 414 is not a stationary lane marker”, C15, lines 18-20).

Regarding claim 5, Becker further teaches wherein the one or more processors determine that  the object is no longer being perceived by the one or more sensors of the perception system when sensor data identifying characteristics for the object have been received from the one or more sensors of the perception system for a predetermined period of time (“Alternatively, if the vehicle 104 is unable to track the object 430 after the object 430 enters the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is occupied for a predetermined amount of time after which the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied”, para. 0052).

Regarding claim 13, Becker further teaches receiving a behavior prediction (“future locations”, see para. 0041 citation below) for the object, and wherein generating the predicted characteristics is further based on the behavior prediction (“The prediction data 264 can be indicative of one or more predicted future location(s) of each respective object”, para. 0041).

Regarding claim 14, Becker further teaches storing, in a memory (“memory 116”, Fig. 1) by the one or more processors, the one or more of the identified characteristics and the behavior prediction for future use based on the determination that the object is no longer being perceived by the one or more sensors of the perception system (“The vehicle computing system 102 can use the memory system 116 to store and retrieve data/information. For instance, the memory system 116 can store perception data 260, prediction data 262, motion plan data 264, map data 266, occluded sensor zone data 270, and occupancy state data 272”, para. 0044).

Regarding claim 15, Becker further teaches: 
using the predicted characteristics to generate a new behavior prediction (“store…prediction data 262”, see para. 0044 citation below, wherein the stored perception data on the memory corresponds to Applicant’s “new behavior prediction”) for the object; 
generating updated predicted characteristics for the object based the new behavior prediction; and 
using the updated predicted characteristics for the object to control the vehicle in the autonomous driving mode such that the vehicle is able to respond to the object when the object is no longer being perceived by the one or more sensors of the perception system (“he memory 704 can store data 708 that can be obtained, received, accessed, written, manipulated, created, and/or stored. The data 708 can include, for instance, data associated with perception, prediction, motion plan, maps, occluded sensor zone(s), occupancy states, and/or other data/information as described herein. In some implementations, the computing device(s) 701 can obtain data from one or more memory device(s) that are remote from the vehicle 104”, para. 0068).

Regarding claim 16, Becker further teaches:
determining when the object meets a condition that the object has not been perceived by the one or more sensors of the perception system for a predetermined amount of time (“predetermined amount of time”, see para. 0052 citation: “As yet another example, if the vehicle 104 tracks the object 430 leaving the occluded sensor zone 402, and the vehicle 104 does not detect any sensor signals from the occluded sensor zone 402, then the vehicle 104 can determine that the occluded sensor zone 402 is unoccupied, or will be unoccupied after a predetermined amount of time”, para. 0052); and
when the object is determined to meet the condition, no longer using the predicted characteristics of the object to control the vehicle in the autonomous driving mode (“At (605), the method 600 can include controlling an autonomous vehicle according to the occupancy state of the first occluded sensor zone”, para. 0062).

Regarding claim 22, Silver further teaches wherein the type of the object identifies the object as a road user, and the road user is a pedestrian, a bicyclist, or a vehicle (“other vehicles, pedestrians”, C7, lines 43-51, “other vehicles, pedestrians”, C10, lines 19-28).











Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1) further in view of Ikedo et al. (US 2018/0174465 A1), hereafter referred to as Ikedo.
Regarding claim 6, Becker in view of Silver do not explicitly teach determining that the object is not included in a set of false objects published by the perception system, and wherein generating the predicted characteristics is further based on the determination that the object is not included in the set of false objects.
However, Ikedo teaches a driving assistance apparatus, comprising:
determining that an object (“existing object H1”, Fig. 16) is not included in a set of false objects (“non-existing object H2”, Fig. 16) published by a perception system (“radar sensor 14”, Fig. 16) of a vehicle (“host vehicle 100”, Fig. 16, “referred to as a “ghost object””, para. 0295), and wherein generating predicted characteristics (“expected path”, para. 0160) is based on the determination that the object is not included in a set of false objects (see para. 0295, “810”, Fig. 8 and Fig. 9, wherein “In the routine in FIG. 8, the CPU in step 810 executes the routine illustrated in the flowchart in FIG. 9”, para. 0158, “The CPU selects any one object based on the object information acquired in step 808, calculates the expected path formula g(n) of the selected object in the xy coordinate plane”, para. 0160).
Both Becker in view of Silver and Ikedo teach receiving sensor data characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object to control the autonomous vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Ikedo by determining the object of Becker in view of Silver is a “non-existing object” (Fig. 16), as taught by Ikedo. The motivation for doing so would be distinguish between “existing” objects and “ghost” objects, as taught by Ikedo (“each radar sensor 14 receives two electromagnetic waves of a “typical reflective wave (not illustrated) that is not the ghost wave” reflected from the object and the “ghost wave”. Thus, the driving assistance apparatus acquires two pieces of object information that are the object information of an existing object (object H1) and the object information of a non-existing object…referred to as a “ghost object”). A driving assistance apparatus in the related art performs the target object determination based on the object information of the ghost object. Consequently, when the driving assistance apparatus in the related art determines that the ghost object is the target object, attention calling or automatic braking is performed for the non-existing object, and a problem arises in that unneeded driving assistance is performed”, para. 0295). 

Claim(s) 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1) further in view of Yang et al. (US 2019/0025433 A1), hereafter referred to as Yang.
Regarding claim 9, Becker in view of Silver does not explicitly teach determining that the object should not be within a field of view of the perception system based on the identified characteristics, and wherein generating the predicted characteristics is further based on the determination that the object should not be within the field of view of the perception system. 
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining that an object (“moving object 28”, Fig. 1)  should not be within a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object should not be within the field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by determining the object of Becker should not be within a field of view of the perception system (para. 0012, 0023), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 11, Becker in view of Silver do not explicitly teach determining that the object is within a predetermined distance of an edge of a field of view of the perception system based on the identified characteristics, and wherein generating the predicted characteristics is further based on the determination that the object is within the predetermined distance of the edge of the field of view of the perception system.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining that an object (“moving object 28”, Fig. 2-3) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of an edge (edge wherein “the moving object begins to move behind the obstruction 36”, para. 0023, see in Fig. 1 as a dotted line extending from “vehicle 20” to left edge of the “obstruction 36”) of a field of view (“field or range of view”, Fig. 1) of a perception system (“tracking system 22”, Fig. 1) of a vehicle (“autonomous vehicle 20”, Fig. 1) based on identified characteristics (“reference point 58”, Fig. 1), and wherein generating predicted characteristics (“continues to determine object speed”, see para. 0023 citation below) is based on the determination that the object is within a predetermined distance of the edge of the field of view of the perception system (“FIG. 1 illustrates a non-limiting example of a semi-autonomous or autonomous vehicle 20…that includes a tracking system 22…the host vehicle 20 is traveling (see arrow 24) upon a first roadway 26. A moving object 28, which may be another vehicle, is traveling (see arrow 30) upon a second roadway 32 that may intersect the first roadway 26. The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0012, “Referring to FIGS. 1 and 4, and in operation of the present tracking system 22, the LiDAR device 68 may sense, for example, the entire passenger side 46 (i.e., from rear corner 54 to forward corner 52) of the moving object 28…In one embodiment, the recognition module 84 may simply determine the distance between corners 52, 54 of the moving object 28. Utilizing this fixed distance (i.e., true length of the moving object 28), the determination module 86 may determine a fixed reference point 58 upon the passenger side 46. The application 80 may determine a true speed of the moving object 28 via the reference point 58. In one example, this reference point 58 may be a center point”, para. 0022, “As the moving object begins to move behind the obstruction 36, the reference point 58 remains fixed, and the application continues to determine object speed via the reference point, and not the entire portion of the moving object 28 that remains viewable (i.e., that portion not yet behind the obstruction 36).”, para. 0023).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by determining the object of Becker is within a “pre-established distance” (para. 0024-0025) of an edge of a field of view (para. 0012, 0022, 0023), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claims 10 and 12, Yang further teaches determining the field of view based on a range of the one or more sensors of the perception system (“The tracking system 22 may include a field or range of view (see arrow 34)”, para. 0112).

Regarding claim 17, Becker in view of Silver do not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics overlaps with a location of an object currently perceived by the one or more sensors of the perception system; and when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) overlaps with a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of an object currently perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 18, Becker in view of Silver do not explicitly teach: determining when the object meets a condition that a predicted location of the object of the predicted characteristics is within a predetermined distance of a location of an object currently perceived by the one or more sensors of the perception system; and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition that a predicted location (“anticipate…where”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) is within a predetermined distance (“pre-established distance”, see para. 0024-0025 citation below) of a location of an object (“reference point 58”, Fig. 2-3) currently perceived by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 

Regarding claim 19, Yang further teaches identifying the predetermined distance based on a speed (“true velocity”, see para. 0024-0025 citation in the rejection to claim 18) of the object currently perceived by the perception system.

Regarding claim 20, Becker in view of Silver do not explicitly teach: 
determining when the object meets a condition that a predetermined period of time has passed during which a location of the object of the predicted characteristics corresponds to a location that is perceived by the perception system; and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control the vehicle in the autonomous driving mode.
However, Yang teaches an automated vehicle LIDAR tracking system for occluded objects, comprising:
determining when an object (“moving object 28”, Fig. 2-3) meets a condition during which a location (“initially begins to emerge from behind the obstruction 36”, see para. 0024-0025 citation below) of the object of predicted characteristics (“anticipate when and where the moving object may begin emerging from the obstruction”, see para. 0024-0025 citation below) the moving object corresponds to a location that is perceived (“the front corner 54”, see para. 0024-0025 citation below) by one or more sensors of a perception system (“LiDAR device 68, Fig. 4); and 
when the object is determined to meet the condition, no longer using the predicted characteristics for the object to control a vehicle (“autonomous vehicle 20”, Fig. 2-3) in an autonomous driving mode (“output a command signal 94 to the control override unit 64 for automated operation”, see para. 0024-0025 citation below)
(“Referring to FIG. 2, and in one embodiment where the moving object 28 may be momentarily completely behind the obstruction 36, the application 80 may determine the presence of the object 28 based on the previously measured speed, rate of speed change, and direction; and, anticipate when and where the moving object may begin emerging from the obstruction. When the moving object 28 initially begins to emerge from behind the obstruction 36, the front corner 54 may first be sensed by the LiDAR device 68. Once sensed, the determination module 86 of the application 80 may re-confirm, or re-establish, the location of the reference point 58 based, at least in-part, on the pre-established distance between the front corner 54 and the reference point 58. Similarly, the true velocity may be determined by the application 80 once again and for the current moment in time….Referring to FIG. 3, the moving object 28 may continue to emerge from behind the obstruction until the entire object is viewable, or sensed, by the LiDAR device 68. At some moment in time prior to the emergence of the moving object 28 from behind the obstruction 36, the application 80, and the real-time processing of signals 90, 92, may cause the controller 74 to output a command signal 94 to the control override unit 64 for automated operation of at least one of the directional unit 66A, the acceleration unit 66B, and the braking unit 66C to effect an appropriate reaction by the host vehicle 20), para. 0024-0025).
Both Becker in view of Silver and Yang teach determining at least one characteristic of an object perceived by a perception system of an autonomous vehicle and both teach generating predicted characteristics of the object due to the presence of an occluded region of the perception system. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Becker in view of Silver with the teachings of Yang by “anticipat[ing] when and where the moving object may begin emerging from the obstruction” (para. 0024-0025), as taught by Yang, for the object of Becker and determining when the object of Becker “initially begins to emerge from behind the obstruction 36” (para. 0024-0025), as taught by Yang. The motivation for doing so would be track moving objects within an occluded region to continue to control the vehicle, as taught by Yang (“In a scenario where the same traditional tracking system is sensing the moving object that begins to move behind an obstruction…, the tracking system may incorrectly determine that the moving object is slowing down, or moving slower than it actually is, and may not be capable of recognizing the ‘true’ location of a forward portion of the moving object”, para. 0021, “The controller is configured to receive and process the plurality of object signals to recognize the object, determine a reference point of the object, and utilize the reference point to determine a true speed of the object as the object is increasingly or decreasingly obstructed by the obstruction”, Abstract). 
Becker in view of Silver further in view of Yang do not explicitly teach wherein the condition is that a predetermined period of time has passed.  However, at the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the condition of Yang to be that of a time limit, because Applicant has not disclosed that a predetermined time provides an advantage, is used for a particular purpose, or solves a stated problem (para. 0055 of instant application). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the “pre-established distance” (para. 0024-0025) as taught by Yang because the result of the condition being met would control the vehicle in the same way. Therefore, it would have been an obvious matter of design choice to modify Becker in view of Silver further in view of Yang to obtain the invention as specified in claim(s) 20. 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2019/0064840 A1) in view of Silver et al. (US 9,335,766 B1) further in view of Golinsky et al. (US 2020/0146276 A1), hereafter referred to as Golinsky.
Regarding claims 23 and 24, Becker in view of Silver do not explicitly teach wherein the first type is a vehicle and the second type is a pedestrian. Silver states, “objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.” (C7, lines 25-27). 
However, Golinsky teaches using mapped lane width to determine navigational parameters, comprising:
a minimum number of iterations (“compare the images to one or more predetermined patterns”, para. 0167) is determined is based on a type of an object (“identify objects”, para. 0153, “third processing device may receive images from the wide FOV camera and process the images to detect vehicles, pedestrians, lane marks, traffic signs, traffic lights, and other road objects. The third processing device may further execute additional processing instructions to analyze images to identify objects moving in the image, such as vehicles changing lanes, pedestrians, etc.”, para. 0153), wherein a first type is a vehicle (“vehicles”, para. 0167) and a second type is a pedestrian (“pedestrians”, para. 0167) (“FIG. 5B is a flowchart showing an exemplary process 500H for detecting one or more vehicles and/or pedestrians in a set of images…Processing unit 110 may execute monocular image analysis module 402 to implement process 500B. At step 540, processing unit 110 may determine a set of candidate objects representing possible vehicles and/or pedestrians…processing unit 110 may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest (e.g., vehicles, pedestrians, or portions thereof). The predetermined patterns may be designed in such a way to achieve a high rate of “false hits” and a low rate of “misses”…processing unit 110 may use a low threshold of similarity to predetermined patterns for identifying candidate objects as possible vehicles or pedestrians. Doing so may allow processing unit 110 to reduce the probability of missing (e.g., not identifying) a candidate object representing a vehicle or pedestrian”, para. 0167).
Both Becker in view of Silver and Golinsky teach perception systems configured to receive sensor data identifying characteristics of an object (see “monocular image analysis module 402”, Fig. 4 of Golinsky). Further, both Becker in view of Silver and Golinsky teach object tracking (see Fig. 4 of Becker and “process 500B” of Golinsky), and both teach determining a minimum number of iterations of the perception systems based on the identified characteristics. Silver teaches the “threshold number of detections and threshold time may be any pre-determined threshold that may serve to facilitate the accurately detecting the object. The thresholds may be determined based on prior detections or operations in similar environments” (C14, lines 45-49), and Golinksy teaches determining the number of iterations based on whether an object is determined to be a “pedestrian” or a “vehicle”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Becker in view of Silver with the teachings of Golinksy by determining the minimum number of iterations based on determining the “low” or “high” “threshold of similarity” depending on whether the object is a vehicle or a pedestrian (para. 0167), as taught by Golinsky. The motivation for doing so would be “to achieve a high rate of “false hits” and a low rate of “misses”…[and] to reduce the probability of missing (e.g., not identifying) a candidate object representing a vehicle or pedestrian” (para. 0167), as taught by Golinksy. 
Response to Arguments
Applicant's arguments filed 8/18/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 8-9, 
“Accordingly, Applicant respectfully submits that the combination of Becker does not teach or suggest “determining, by the one or more processors, a minimum number of iterations of the perception system publishing sensor data based on the type of the object, wherein the determined minimum number of iterations is different when the type of the object is a first type than when the type of the object is a second type; determining, by the one or more processors, whether sensor data for the object has been published in each of the determined minimum number of iterations of the perception system publishing sensor data” and “when the sensor data for the object has been published in each of the determined minimum number of iterations of the perception system publishing sensor data, generating, by the one or more processors, predicted characteristics for the object based on the determination that the object is no longer being perceived by the one or more sensors of the perception system and one or more of the identified characteristics”, as recited by amended claim 1.”

	However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion to what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').
	Further, as stated above in the 35 USC 103 section of this Office action, Silver is relied upon to teach the amended limitations of claim 1. 

Applicant further asserts, page 9, 
“In order to cure the deficiencies of Becker, the Examiner further relies on the teachings of Silver. However, the Examiner has not pointed out where the above-mentioned deficiencies of Becker are taught by Silver.”

As stated above in the 35 USC 103 section of this Office action, Silver teaches the amendments to independent claim 1 submitted 8/18/2022. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666